Citation Nr: 1818120	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-00 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right lower extremity radiculopathy associated with a lumbosacral spine disability.

2.  Entitlement to an evaluation in excess of 10 percent for left lower extremity radiculopathy associated with a lumbosacral spine disability.

3.  Entitlement to service connection for a cervical spine disability, to include as secondary to a lumbosacral spine disability.

4.  Entitlement to service connection for a thoracic spine disability, to include as secondary to a lumbosacral spine disability.

5.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a lumbosacral spine disability.

6.  Entitlement to an evaluation in excess of 20 percent for a lumbosacral spine disability.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from December 1968 to September 1970.  The Veteran served as a U.S. Army illustrator and light vehicle driver with service in Korea. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Fargo, North Dakota.  Jurisdiction was subsequently transferred to the RO in Detroit, Michigan.

As explained in the remand section below, the Board finds that the December 2012 rating decision effectively denied the Veteran's claim for an increased rating for his service-connected lumbosacral spine disability, and the matter is remanded herein for the issuance of a statement of the case (SOC).  See Notice of Disagreement, December 2012 (p.9, para.3); see also Claim, September 2012; Correspondence, May 2013 and February 2018.

In June 2015, the Board remanded the Veteran's radiculopathy, cervical, thoracic, and knee claims for further development.  These matters are now returned to the Board for further appellate review.  The Veteran's previous attorney representative withdrew in writing in December 2016.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for cervical, thoracic, and bilateral knee disabilities, and entitlement to an evaluation in excess of 20 percent for a lumbosacral disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right lower extremity radiculopathy associated with his lumbosacral spine disability is productive of, at most, mild symptoms of radiating pain; no paralysis is shown.

2.  The Veteran's left lower extremity radiculopathy associated with his lumbosacral spine disability is productive of, at most, mild symptoms of radiating pain; no paralysis is shown.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for right lower extremity radiculopathy associated with a lumbosacral spine disability are not met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2017).

2.  The criteria for an evaluation in excess of 10 percent for left lower extremity radiculopathy associated with a lumbosacral spine disability are not met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

With regard to the Veteran's claims for increased ratings for his lower extremity radiculopathy, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5102, 5103(a), 5103A, 5106 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).

The Board finds that a September 2012 notice letter fully satisfied VA's duty to notify the Veteran.  See 38 U.S.C. § 5103(a).

The Board also finds that VA's duty to assist has been satisfied.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's VA treatment records are all in the claims file.  The Veteran has not identified any outstanding records for VA to obtain relating to his claims.

In June 2015, the Board remanded the Veteran's claims so that he could be afforded a VA examination.  Subsequently, a February 2017 VA examination was performed, which examiner answered all the questions posed by the Board and provided an adequate rationale for the conclusions provided.  Therefore, the Board finds there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the June 2015 Board remand also directed that all of the Veteran's more recent VA treatment records dated since December 2013 be associated with the claims file, and that the Veteran be asked to identify any other outstanding treatment records for VA to obtain.  Subsequently, all of the Veteran's more recent VA treatment records were added to the claims file, and the AOJ sent May 2016 and April 2017 letters asking the Veteran to identify any such outstanding records (none were subsequently identified for VA to obtain).  Therefore, the Board finds there was substantial compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has not identified any other specific shortcomings in fulfilling VA's duty to notify and assist.  Therefore, for the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II.  Analysis

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  
38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C. § 5107(b) (2012).  

Where service connection has already been established and an increase in the disability rating is in issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability in issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right and left lower extremity radiculopathy are each currently assigned a 10 percent disability rating under Diagnostic Code 8521, effective December 1, 2010.  The Veteran seeks increased ratings.  See Claim, September 2012.

Diagnostic Code 8521, external popliteal nerve (common peroneal), paralysis of, provides a 10 percent rating for mild incomplete paralysis, 20 percent for moderate, and 30 percent for severe.  A 40 percent rating is provided for complete paralysis; foot drop and slight drop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  See 38 C.F.R. § 4.124a (2017).  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of Peripheral Nerves, Schedule of Ratings (DCs 8510-8730) (2017).

An October 2012 VA examination report shows the examiner noted that the Veteran experiences radicular nerve pain relating to his back, and that he does not have any peripheral nerve condition.  See Report at p.49 of 70.  The examiner noted that the Veteran has no symptoms relating to any peripheral nerve condition.

Regarding the Veteran's radiculopathy (see spine DBQ), the Veteran reported radiation of pain from his back to both buttocks, down to the back of his thighs to the front of his legs, but stops knees and does not involve the lower legs or feet.  He reported the right side is worse than the left.  He reported that once a month, he experiences a sharp shooting pain to the right lower leg that lasts five to 10 seconds then resolves.  See Report at p.2 of 70.  Deep tendon reflexes in the lower extremities were 2+.  Sensory examination of the lower extremities to light touch was all normal, except that it was decreased for the right thigh/knee (L3/4).  Straight leg testing was negative bilaterally.  The examiner noted that the Veteran had symptoms of bilateral lower extremity radiculopathy involving mild constant pain bilaterally, but no paresthesias or dysesthesias, and no numbness.  The examiner checked the box noting that the Veteran's radiculopathy involves the sciatic nerve.  The examiner opined that the overall severity of the Veteran's radiculopathy of his right and left lower extremities is mild.  Regarding any impact on the Veteran's ability to work, the examiner noted that the Veteran reported that he no longer was a truck driver because his back (not radiculopathy) could no longer handle the long drives of 10 hours or more.  

A February 2017 VA examination report shows the Veteran reported that he believed he had peripheral neuropathy in his legs for years.  He reported aching in the back of his legs in the mid-thigh area bilaterally, and radiating down his buttocks to the outside of his legs to the mid-calf area.  He also reported experiencing "jolts" in his knees.  He reported that his legs get fatigued, but he was unsure if it was related.  He also reported experiencing a sort of pain in his legs when sitting in a chair at times that goes away in a short time.  He reported it affects his daily activities in that it limits his ability to be out and about with people.  With regard to whether the Veteran has any symptoms related to any peripheral nerve condition, the examiner noted that the Veteran experiences mild intermittent pain bilaterally, but no paresthesias or dysesthesias, and no numbness.  Muscle strength testing was 5/5, deep tendon reflexes were 2+, and sensory examination to light touch was normal.  A September 2016 EMG report shows an impression peripheral neuropathy of lower extremities, mild to moderate, no evidence of lumbar radiculopathy.  With regard to the impact on the Veteran's ability to work, the examiner noted the avoidance of climbing, and prolonged walking or standing.

The February 2017 examiner opined that the Veteran's symptoms were not due to any radicular process, and therefore, that the examiner was unable to describe the specific nerve root or motor function involved.  Rather, the examiner opined the Veteran has distal peripheral neuropathy of the lower extremities.  See Report at p.8.  The examiner further noted in the report that a November 2004 VA treatment record shows a history of alcoholic neuropathy, and a February 2005 VA treatment record showed the Veteran's active problems included alcoholic polyneuropathy.  In the spine section of the examination report (final paragraph), the examiner further explained that peripheral neuropathy and radiculopathy are two different distinct conditions.  He explained that peripheral neuropathy is damage to the nerve outside of the spinal column - that it is damage other than from the back and can occur from numerous conditions, such as trauma to the nerve itself, systemic conditions, infections, autoimmune disorders, and inherited forms of peripheral neuropathy.  He explained that radiculopathy is injury to the nerve root in the spinal column and is seen from back injuries.  Finally, the examiner again noted that the September 2016 EMG revealed that the Veteran does not have a radiculopathy from his back condition, and therefore, the examiner opined his diagnosis of bilateral radiculopathy was in error and that he does not have radiculopathy of his lower extremities.

The Board acknowledges that the February 2017 VA examiner found that the Veteran does not have radiculopathy relating to his lumbosacral disability, but rather, that he has peripheral neuropathy relating to his alcoholism.  The Board also acknowledges that alcoholic peripheral neuropathy is also shown in recent VA neurology records.  See VA neurology record (Ann Arbor), February 2017 (received October 2017 at p.3 of 11).  Regardless, because the October 2012 VA examiner found that the Veteran does have radiculopathy relating to his service-connected lumbosacral spine disability, the Board will resolve all doubt in the Veteran's favor at this time and find, for purposes of this appeal, that the Veteran's symptoms shown on examination relate to his presently service-connected lower extremity radiculopathy.

The Board has reviewed all of the Veteran's relevant treatment records, none of which show symptoms more severe than those shown on examination.

In light of all the evidence of record, the Board finds that the preponderance of the evidence is against finding that the Veteran's symptoms meet or approximate the criteria for a rating in excess of the presently assigned 10 percent rating (each) for the Veteran's right and left lower extremity radiculopathy associated with this lumbosacral spine disability under Diagnostic Code 8521.  As shown above, the October 2012 VA examiner found the Veteran's symptoms of constant pain were "mild," and characterized the overall severity the Veteran's radiculopathy as "mild" bilaterally.  Likewise, the February 2017 VA examiner noted that the Veteran's symptoms of pain are "mild" bilaterally.  The presently assigned 10 percent ratings explicitly contemplate "mild" symptomatology, whereas the next higher rating contemplates "moderate."  Moreover, the next higher rating contemplates moderate "incomplete paralysis," whereas no paralysis, paresthesia/dysesthesia, or numbness has been shown.  Moreover, as noted above, the rating criteria for peripheral nerves provide that "when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree."  38 C.F.R. § 4.124a, Diseases of Peripheral Nerves, Schedule of Ratings (DCs 8510-8730) (Emphasis added).  In this case, the Veteran's symptoms are wholly sensory (pain), noted to be "mild" on both examinations, and therefore the present 10 percent ratings as "mild" are most appropriate.  The Board acknowledges that the September 2016 EMG report noted the Veteran's symptoms were "mild to moderate," the Board notes that the October 2012 and the February 2017 VA examiners both opined the Veteran's symptoms were "mild," and therefore, the majority of the medical evidence tends to show "mild" symptoms.  Therefore, the Board finds that the preponderance of the evidence is against finding entitlement to a rating in excess of 10 percent for the Veteran's right and left lower extremity radiculopathy associated with his service-connected lumbosacral spine disability.

The Board has considered whether the Veteran would be entitled to a higher rating under any other diagnostic code.  As noted above, the February 2017 VA examiner found no radiculopathy (but rather, alcoholic neuropathy).  The October 2012 VA examiner found radiculopathy of the lower extremities involving the sciatic nerve (DC 8520), not the external popliteal nerve (common peroneal) nerve (DC 8521).  Diagnostic Code 8520, sciatic nerve, paralysis of, provides a 10 percent rating for mild incomplete paralysis, 20 percent for moderate, 40 percent for moderately severe, 60 percent for severe with marked muscular atrophy, and 80 percent for complete, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a (2017).  Again, the October 2012 VA examiner found the Veteran's symptoms of constant pain were "mild," and characterized the overall severity the Veteran's radiculopathy as "mild" bilaterally.  The February 2017 VA examiner noted that the Veteran's symptoms of pain are "mild" bilaterally.  Diagnostic Code 8520 provides a 10 percent rating for "mild" incomplete paralysis.  Incomplete paralysis is not even shown.  Therefore, rating the disabilities under Diagnostic Code 8520 would not entitle the Veteran to higher ratings.

Therefore, in summary, the Board concludes that entitlement to an evaluation in excess of 10 percent (each) for right and left lower extremity radiculopathy is not warranted.  As the preponderance of the evidence is against assigning higher ratings, the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b) (2012).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board" (quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).


ORDER

An evaluation in excess of 10 percent for right lower extremity radiculopathy associated with a service-connected lumbosacral spine disability is denied.

An evaluation in excess of 10 percent for left lower extremity radiculopathy associated with a service-connected lumbosacral spine disability is denied.


REMAND

A.  Cervical

The Veteran served on active duty in the Army from December 1968 to September 1970.  He claims that he has a cervical spine disability due to his active service, or as secondary to his service-connected lumbosacral spine disability.

Most recently, in June 2015, the Board remanded the claim for a new VA examination because the prior October 2012 VA examiner did not address whether the Veteran had a cervical spine disability that was aggravated by his service-connected lumbosacral spine disability.

Subsequently, a February 2017 VA examination was performed.  The examiner diagnosed degenerative disc disease of the cervical spine, and opined that it is less likely than not related to his active service, reasoning in part that there was no medical record of any cervical condition until 2007, 37 years after service.  The examiner further opined it is less likely than not due to his service-connected lumbosacral spine disability, reasoning in part that the weight of the credible medical literature is against degenerative changes of the lumbar spine causing a neck condition.  The examiner did not, however, provide the requested opinion as to whether the Veteran's cervical spine disability was aggravated by his service-connected lumbosacral disability.  Therefore, regrettably, this matter should be remanded to obtain a VA medical opinion to address whether the Veteran's cervical spine disability was aggravated by his service-connected lumbosacral spine disability.  See Stegall v. West, 11 Vet. App. 268 (1998).

B.  Thoracic

The Veteran also claims that he has a thoracic spine disability due to his active service, or as secondary to his service-connected lumbosacral spine disability.

Most recently, in June 2015, the Board remanded the claim so that a new VA examination could be obtained to clarify the nature, and etiology, of the claimed thoracic spine disability.  Subsequently, a February 2017 VA examination was performed, and the examiner opined that the Veteran's thoracic spine was normal.  The Board notes, however, that several VA treatment records show diagnosed somatic dysfunction of the thoracic spine.  See, e.g., CAPRI (Battle Creek), received October 2017 at p.47.  Therefore, regrettably, the Board finds that this matter should again be remanded for another VA examination for clarification as to whether the Veteran has a current thoracic spine disability that is attributable to his active service or secondary to his lumbosacral spine disability, and which opinion should address the diagnosed somatic dysfunction shown in the VA treatment records.

C.  Knees

The Veteran also claims that he has a bilateral knee disability due to his active service, or as secondary to his service-connected lumbosacral spine disability.

The June 2015 Board remanded directed that the AOJ associate with the claims file the Veteran's private treatment records (Butterworth Hospital) from the 1980s relating to his reported history of a knee surgery.  Subsequently, in April 2017, the AOJ requested completed Form 21-4142 authorizations from the Veteran so that the records could be obtained, but the Veteran replied in April 2017 that the records were no longer available.

However, regrettably, the Board finds that a remand is necessary before a decision can be made on the claim.  

The Veteran was provided with an October 2012 VA examination.  The examiner noted the Veteran's reported history of injuring his right knee when getting out of a truck, and undergoing a right knee medial meniscus repair surgery sometime between 1978 and 1979.  He reported symptoms including but not limited to pain and giving out.  The examiner noted there were no signs of residual symptoms due to the meniscectomy.  Instability testing was normal.  X-rays revealed no abnormality.  Regarding the left knee, the examiner noted the Veteran's reported history of no particular left knee injury, but that a left knee arthroscopy was performed sometime between 1985 and 1986, apparently possible cartilage damage.  He reported experiencing symptoms including pain, weakness, and instability.  The examiner noted there were no signs of residual signs of the arthroscopy.  Instability testing was normal.  X-rays revealed that the medial aspect of the left knee was consistent with presumably a donor graft site.  The examiner opined that the bilateral knee examination was normal, and that although the Veteran complained of bilateral knee pain, examination did "not reveal any significant abnormalities with his knees and x-rays are negative for any abnormalities."

Subsequently, however, a November 2013 VA orthopedic record shows diagnosed right knee degenerative joint disease (DJD).  See CAPRI, received December 2013 at p.16.  Likewise, a July 2014 VA treatment record shows diagnosed right knee osteoarthritis.  See CAPRI (Battle Creek), received September 2016 at p.173.  A February 2016 VA treatment record shows diagnosed right knee degenerative joint disease (DJD).  See VA treatment record (Detroit), received September 2016.  Regarding the left knee, as shown above, the October 2012 VA examiner acknowledged that the left knee x-ray revealed a bone graft site, but did not further address the significance of that finding in the x-ray report.  

Therefore, in light of the above, the Board finds that, regrettably, this matter should be remanded so that a new VA examination may be performed to clarify whether the Veteran presently has a right and left knee disability, and if so, whether it is attributable to his active service or secondary to his service-connected lumbosacral disability.

D.  Lumbosacral Spine Evaluation

The Veteran's lumbosacral spine disability is currently assigned a 20 percent disability rating.  In September 2012, the Veteran filed a claim for an increased rating.  A December 2012 rating decision effectively denied the claim, and proposed to reduce the rating to 10 percent.  The Veteran filed a December 2012 notice of disagreement but did not list the proposed reduction in rating for the lumbar spine as a point of disagreement.  He again expressed disagreement in May 2013 following the April 2013 rating decision that executed the reduction and noted that the Veteran wished to appeal the denial of an increased rating.  Notwithstanding the December 2013 rating decision that restored the 20 percent rating, the May 2013 correspondence was timely disagreement with the denial of an increased rating, and no SOC was subsequently issued.  Therefore, this claim should be remanded so that the AOJ may provide the appellant with an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16- 92).  This issue should be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  Ask the same VA examiner who provided the February 2017 VA medical opinion for the Veteran's claimed cervical spine disability to clarify whether it is "at least as likely as not" that the Veteran's cervical spine condition was aggravated (beyond the natural progress of the disease) by his service-connected lumbosacral spine disability.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, including a copy of this remand, and the examiner must note that the claims folder has been reviewed.  

Any opinion must be accompanied by a complete rationale.  The opinion should address the Veteran's contention that the lumbar spine disease is progressive, spreading to other portions of the spine. 

If the same VA examiner is not available, then the medical opinion should be sought by another similarly qualified VA examiner.

2.  Afford the Veteran a new VA examination to address the nature and etiology of his claimed thoracic spine disability, and right and left knee disabilities.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  X-rays must be performed.  The examiner should opine as to whether it is "at least as likely as not" that any thoracic spine, right knee, or left knee disability identified on examination is a) attributable to the Veteran's active service, or b) caused or aggravated by (beyond the natural progress of the disease) his service-connected lumbosacral spine disability.

Regarding the Veteran's thoracic spine, ask the VA examiner to address the findings of somatic dysfunction of the thoracic spine shown in the VA treatment records.  See, e.g., CAPRI (Battle Creek), received October 2017 at p.47.

Regarding the Veteran's knees, ask the VA examiner to address the diagnosed right knee osteoarthritis and DJD shown in the VA treatment records, as well as the left knee graft site noted by the October 2012 VA examiner.  See, e.g., CAPRI (Fargo), received December 2013 at p.16; CAPRI (Battle Creek), received September 2016 at p.173.  

Any opinion must be accompanied by a complete rationale.  The opinion should address the Veteran's contention that the lumbar spine disease is progressive, spreading to other portions of the spine and to the knees. 

3.  Then, readjudicate the Veteran's claims on appeal.  If any claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and has been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

4.  Issue the Veteran an SOC with regard to the issue of entitlement to an evaluation in excess of 20 percent for the Veteran's lumbosacral spine disability.  If the benefit sought cannot be granted, the Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, the issue should be returned to the Board only if an adequate and timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the 
matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


